

116 HR 5799 IH: Bridging Responsible Agricultural Conservation Efforts Act
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5799IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Thompson of Pennsylvania (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act with respect to normal farming activities and to
			 require the Corps of Engineers and the Environmental Protection Agency to
			 apply certain decisions of the Secretary of Agriculture when enforcing
			 such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Bridging Responsible Agricultural Conservation Efforts Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Chief of EngineersThe term Chief of Engineers means the Secretary of the Army, acting through the Chief of Engineers.
 (3)SecretaryThe term Secretary means the Secretary of Agriculture. 3.Normal farming activities (a)In generalSection 404(f)(1)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)(1)(A)) is amended by striking or upland soil and water conservation practices and inserting upland soil and water conservation practices (including changing conservation systems), crop changes for soil management (including the use of haying and pasturing for the purpose of harvest or grazing), or activities and practices employed for purposes of expanding production in an operation.
 (b)DeadlineNot later than 12 months after the date of enactment of this Act, the Administrator and the Chief of Engineers, jointly with the Secretary, shall issue a rule to revise the regulations implementing section 404 of the Federal Water Pollution Control Act to reflect the amendment made by subsection (a). The rule shall also include activities and practices employed for purposes of expanding production in an operation, changing crops produced in an operation, and changing conservation systems in an operation.
			4.Application of Food Security Act of 1985 to Federal Water Pollution Control Act enforcement
			(a)Secretary of Agriculture decisions
				(1)Prior converted cropland
 (A)Effect of determinationFor purposes of section 404 of the Federal Water Pollution Control Act, the Chief of Engineers and the Administrator shall consider land to be prior converted cropland if the land has, at any time, been determined by the Secretary to be prior-converted cropland or commenced-conversion wetland under the Food Security Act of 1985.
 (B)No abandonmentIn carrying out subparagraph (A), the Chief of Engineers and the Administrator may not consider any determination by the Secretary under the Food Security Act of 1985 that land previously determined to be prior-converted cropland or commenced-conversion wetland has reverted to wetland due to abandonment.
 (2)WetlandsFor any land with respect to which the Secretary has made a wetland delineation, determination, or certification under section 1222 of the Food Security Act of 1985, the Chief of Engineers and the Administrator shall apply such delineation, determination, or certification when carrying out section 404 of the Federal Water Pollution Control Act.
 (b)Waters of the United StatesFor purposes of the Federal Water Pollution Control Act, prior converted croplands under subsection (a)(1), and any parcel of land that is contiguous to, and owned by the same owner as, such prior converted croplands, are not waters of the United States.
 (c)RelianceThe first sentence of section 1222(a)(6) of the Food Security Act of 1985 shall apply to enforcement actions under section 404 of the Federal Water Pollution Control Act.
 (d)Judicial reviewNotwithstanding section 706 of title 5, United States Code, a court reviewing any agency action of the Secretary, the Chief of Engineers, or the Administrator that is affected by this section shall decide de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions, and rules made. If the reviewing court determines that a statutory or regulatory provision relevant to its decision contains a gap or ambiguity, the court shall not interpret that gap or ambiguity as an implicit delegation of legislative rule making authority and shall not rely on such gap or ambiguity as a justification either for interpreting agency authority expansively or for deferring to any interpretation of the Secretary, the Chief of Engineers, or the Administrator on the question of law. Notwithstanding any other provision of law, this subsection shall apply in any action for judicial review of such an agency action authorized under any provision of law. No law may exempt any civil action for review of such an agency action from the application of this subsection except by specific reference to this subsection.
			